There were found in the possession of the appellant twenty-three bottles of beer. The evidence, including the admission made in open court, shows that the "beer" was intoxicating. It is urged that this is insufficient in that it fails to show the liquid to be spirituous, vinous and malt liquor. The indictment charged that the appellant possessed for the purpose of sale spirituous, vinous, malt and *Page 383 
intoxicating liquor capable of producing intoxication. The precedents are contrary to the contention of the appellant. See Tucker v. State, 94 Tex. Crim, Rep. 505; Travino v. State,92 Tex. Crim. 140; Vernon's Tex.Crim. Stat., 1925, Vol. 1, pp. 438-439.
As stated in the original opinion, the bill complaining of the receipt in evidence of the prosecution in the Federal court is not ground for reversal in view of the fact that the same was shown by other uncontroverted evidence.
The motion for rehearing is overruled.
Overruled.